Citation Nr: 0720648	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for fracture of the 
left leg.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for fracture of the 
left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

A Video Conference hearing was held in March 2006.  A 
transcript of the hearing has been associated with the claim 
file.  


FINDINGS OF FACT

1.  Service connection for fracture of the left leg and 
bilateral hearing loss was denied by the RO in a decision of 
December 2002.  The veteran was informed of the decision and 
he did not appeal.

2.  The evidence submitted with regards to the left leg 
fracture since the RO's 2002 rating decision is relevant and 
probative of the issue at hand.

3.  The evidence submitted with regards to the bilateral 
hearing loss disability since the RO's December 2002 decision 
is cumulative.

4.  The veteran has residuals of an in-service left ankle 
trauma. 




CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service 
connection for facture of the left leg is final.  38 U.S.C.A. 
§ 7105(c)(West 2002).

2.  Evidence received since the December 2002 rating decision 
is new and material and the claim for service connection for 
a left leg fracture is not reopened.  38 U.S.C.A. §§ 
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The December 2002 rating decision denying service 
connection for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105(c)(West 2002).

4.  Evidence received since the December 2002 rating decision 
is not new and material and the claim for service connection 
for bilateral hearing loss disability is not reopened.  38 
U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

5.  Residuals of a left ankle fracture were incurred in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

With regards to the request to reopen the claim for service 
connection for a left leg fracture the claim is being 
granted.  As such, any deficiencies with regards to the VCAA 
are harmless error.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of reopening the claim for service connection for 
bilateral hearing loss disability.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  In a VCAA letter of August 2004 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
his behalf, and what evidence was to be provided by him.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in August 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, the Board finds that the appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and 
outpatient treatment records have been obtained.  The veteran 
was afforded a VA examination.  Therefore, the Board finds 
that the VA has satisfied its duties to notify and to assist 
the claimant in this case.  No further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

The veteran seeks to reopen claims for service connection for 
fracture of the left leg and bilateral hearing loss 
disability.  These conditions were previously denied in a 
December 2002 rating decision.  The RO denied service 
connection for these conditions as there was no evidence of 
record showing these conditions in-service, and the veteran's 
separation examination was normal.  Service connection for 
bilateral hearing loss disability was also denied on the 
basis that there was no nexus to service.  The RO notified 
the veteran of this decision in December 2002 and the veteran 
did not file a notice of disagreement.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The RO's December 2002 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 2002 decision.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in November 2002, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Left ankle fracture

The veteran seeks to reopen his claim for a left leg 
fracture.  The RO previously denied service connection for 
this disability in a December 2002 rating decision on the 
basis that there was no showing of a left leg fracture while 
in service.

At the time of the decision, the record included service 
medical records and outpatient treatment records and the 
veteran's claims.  In essence, at the time of the prior 
denial, the evidence included his claim.  However, there was 
no competent evidence of an in-service fracture; no competent 
evidence of a current disability and no competent evidence of 
a nexus to service.

Submitted since the RO's December 2002 rating decision are VA 
outpatient treatment records and a VA examination of November 
2002 which notes the veteran's reported history of a left leg 
fracture while in service.  The examiner noted that the 
claims file was not available for review at the time of the 
examination.  At the examination a diagnosis of left ankle 
and foot status post fracture treated and resolved with 
residuals of discomfort, no limitation of motion, x-ray as 
described, post-traumatic changes, and heel spurs was 
entered.  In addition, the veteran testified at a Video 
Conference hearing of March 2006 that he fractured his left 
leg in service when he jumped off a truck and landed in deep 
ruts.  He further testified that x-rays of the left leg were 
taken and he was put in a cast for six weeks.  

The Board has made a careful review of the evidence of 
record.  At the time of the prior denial, there were the 
veteran's assertions that he fractured his left leg in 
service and service medical records which were silent for any 
injuries to the left leg.  Based upon the reasoning behind 
the prior decision, the evidence added to the record is new 
and material.  At the time of the prior denial, there was no 
competent evidence of current disability.  That fact has 
changed.  There is now competent evidence of a current 
disability.  A prior unestablished fact is now established.  
Accordingly the claim for service connection for a left leg 
injury is reopened.

Service connection left ankle fracture

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).

The Board has had an opportunity to review the record and 
observe the veteran during the hearing.  The Board finds that 
his testimony in regard to the issue is credible.  The Board 
also finds that there may have been left-right confusion in 
regard to the service record when reporting an injury to a 
lower extremity.  Recent X-ray examination disclosed an 
osteophyte at the medial malleolus and irregularity of the 
lateral malleolus.  The service records reflect impairment of 
the lateral malleolus.  Although the service record notes the 
opposite extremity, the Board finds it unlikely that the 
current findings are unrelated to the in-service event and 
that the in-service identification of the extremity was in 
error.  Therefore, service connection for residuals of a left 
ankle fracture is granted.  

Lastly, a review of the service record reflects that the 
examiner retraced the "R" over what appears to have been an 
"L."  The Board is willing to accept that the injury was to 
the left ankle.



Bilateral hearing loss disability 

The veteran seeks to reopen his claim for bilateral hearing 
loss disability.  The RO previously denied service connection 
for this disability in a December 2002 rating decision.

At the time of the decision, the record included service 
medical records disclosing normal acuity and outpatient 
treatment records showing bilateral hearing loss disability.  

Submitted since the RO's December 2002 rating decision are 
additional outpatient treatment records documenting bilateral 
hearing loss disability and a November 2003 VA examiner's 
opinion stating that "it is not at least as likely as not 
vet's hearing loss is service related."  In addition, the 
veteran testified at a Video Conference hearing in March 2006 
that he was exposed to loud noises while in service from 
vehicle engines while working as a wheel track and vehicle 
mechanic, and during monthly training exercises at the firing 
range.  

The Board has made a careful review of the evidence of 
record.  In the present claim, the submitted VA outpatient 
treatment records, VA examiner's opinion and testimony at the 
Video Conference hearing are not new and material as they do 
not relate to an unestablished fact necessary to substantiate 
the claim, namely, that the veteran's bilateral hearing loss 
disability is related to service.  No evidence has been 
introduced that bilateral hearing loss disability is related 
to service; rather the only evidence of record of a nexus to 
service shows that the veteran's bilateral hearing loss 
disability "is not at least as likely as not vet's hearing 
loss is service related."  The evidence introduced since the 
December 2002 rating decision does not show bilateral hearing 
loss in-service or a nexus to service.  Furthermore, the 
veteran's testimony at the Video Conference hearing that his 
bilateral hearing loss disability is due to noise exposure in 
service is cumulative of his prior assertions made during the 
process of filing the original claim that his bilateral 
hearing loss is due to service.  Thus, as the additional 
evidence is cumulative of the evidence of record at the time 
of the December 2002 rating decision and does not raise a 
reasonable possibility of substantiating the claim, the 
request to reopen the claim of service connection for 
bilateral hearing loss disability is denied.  38 C.F.R. § 
3.156(a). 

Stated differently, at the time of the prior denial there was 
no competent evidence of in-service hearing loss and no 
competent evidence of a nexus to service.  There had been 
post-service evidence of hearing loss disability.  Since 
then, he has submitted evidence of hearing loss disability, 
but such fact had previously been established and is this 
cumulative.  In regard to his assertion as to cause, such is 
repetitive of his initial claim and is also cumulative.  The 
evidence added to the file does not relate to a previously 
unestablished fact, and the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for a left leg fracture is granted.

Service connection for residuals of a left ankle fracture is 
granted.  

The application to reopen the claim for service connection 
for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


